Citation Nr: 1435490	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to February 1972 and from June 1974 to May 1977.  His death occurred in February 2000.  The appellant in this matter is a former spouse of the Veteran and herein seeks to establish her status as the surviving spouse of the Veteran for purposes of establishing entitlement to VA death benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision entered in March 2012 the VA's Pension Management Center located at the Regional Office (RO) in St. Paul, Minnesota, in which it was determined that the appellant was not the Veteran's surviving spouse for VA purposes.  This case was thereafter certified for the Board's review by the RO in Nashville, Tennessee.  

Pursuant to her request, the appellant was afforded an RO hearing in May 2012 and a videoconference hearing before the Board in July 2013, transcripts of which are of record.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks status as the Veteran's surviving spouse for purposes of VA death benefits.  The appellant lays claim to that status by virtue of her proof of marriage to the Veteran and the absence of any known divorce proceedings of which she has knowledge following her marriage to the Veteran in April 1988 in Clark County, Nevada, or after their marital separation due to the Veteran's reported drug abuse during 1990.  She has produced an amended death certificate indicating that she was the Veteran's spouse at the time of his death, as well as a July 2010 certification from the Superior Court of California, County of San Bernardino, that no records existed of any divorce proceedings involving the Veteran and the appellant.  She indicates as well that she has contacted other jurisdictions located in California, Arizona, and Nevada which have been unable to verify any pertinent divorce proceedings involving herself and the Veteran.  The record also reflects that VA dependency and indemnity compensation (DIC) is currently being paid to another person, W.S., whom the Veteran married in April 1998 in Arizona and who reports having lived with the Veteran continuously from the date of their marriage until his death in February 2000.  

Simultaneously contested claims are claims in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2013).  As there may only be one surviving spouse for VA purposes, this matter necessarily entails a simultaneously contested claim. 

All interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished a copy of the statement of the case and supplemental statement of the case.  38 C.F.R. § 19.101.

When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713(a).

Attempts have been made to date to comply with the procedures set out in Parts 19 and 20 of Title 38 of the Code of Federal Regulations regarding contested claims, to include providing W.S. in May 2013 with copies of the statement of the case and supplemental statement of the case.  Those attempts have nevertheless been incomplete.  Id.; see also 38 C.F.R. §§ 19.100-19.102, 20.500-20.504.  

The record shows that W.S. was advised in writing in February 2012 of the appellant's claim and the potential loss of her DIC benefits if the appellant were to be found entitled to recognition as the surviving spouse.  Through an attorney, W.S. responded by letter, received by the RO in early April 2012, in which she set forth her specific disagreement with any proposed termination of her DIC benefits and contended that the Veteran had divorced the appellant in the State of California.  W.S. further advised that she had requested a copy of the divorce decree from the California Department of Vital Statistics and would forward it to VA upon receipt.  She therein indicated as well that she had not been afforded due process of law and that any proposed termination of benefits would create an extreme hardship on her.  

W.S. was advised by the RO in late March 2012 letter that her DIC benefits were to continue in light of its decision that the appellant was not the Veteran's surviving spouse.  She was further informed that the appellant had 60 days to appeal that determination and only if no appeal was filed would the determination be rendered final and, also, that it would be in her best interests to submit any evidence she had supportive of her own entitlement.  The appellant did in fact timely appeal the March 2012 denial, and to date no divorce decree involving the Veteran and the appellant is of record.  

Review of the record further indicates that W.S. was never advised by VA of her right to a hearing or to appear at any hearing afforded the appellant, nor was she advised of the contents of the appellant's substantive appeal or of her right to submit a substantive appeal.  Furthermore, additional evidence was subsequently submitted by the appellant, including a written statement from her daughter as to her knowledge of the appellant's marriage to and separation from the Veteran; the appellant's sworn testimony that she had held herself out as married to the Veteran in the years following their separation and that she had not remarried; the certification from the Superior Court in San Bernardino County, California, as to the absence of any divorce decree on file; and a written explanation from the appellant that a fire in a storage locker had destroyed her previously filed Federal income tax forms which were reported to identify her filing status of married filing separately.  That evidence was considered by the RO in a supplemental statement of the case issued in September 2012, but should be the subject of a further Administrative Decision by the RO.  

Questions are also raised by the amended death certificate submitted by the appellant with her initial claim.  The record indicates that RO personnel contacted a Fraud Division employee of the Arizona Department of Vital Statistics in February 2012 to inquire on what basis the change in the listed spouse was made to the Veteran's death certificate.  In response, the RO employee was advised that, if the source of information for the initial entry was unspecified or unknown, then a change may be made on the basis of other evidence.  Nonetheless, it was set forth that there an investigation might be undertaken as to whether the appellant was involved in any intentional fraud, the results of which, if one was in fact conducted, are not now of record.  

On the basis of the foregoing, further development is necessary.  Accordingly, this case is REMANDED for the following actions:

1.  Comply fully with the contested claims procedures to include 38 C.F.R. §§ 19.100-19.102, 20.500-20.504, 20-703, in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits, in which the contesting parties are the current claimant for recognition (appellant) and the currently recognized surviving spouse.  Send the currently recognized surviving spouse and her attorney copies of all relevant documents to this claim or, as applicable, summaries thereof, including the appellant's substantive appeal, and provide her an opportunity to submit evidence, inclusive of any divorce decree obtained involving the appellant and the Veteran, and/or her own substantive appeal and to appear for a hearing if she so desires. 

2.  Ascertain from the Arizona Department of Vital Statistics whether any investigation was undertaken as to the appellant's actions in obtaining an amended death certificate indicating that she was the Veteran's spouse at the time of his death, and, if so, the pertinent records relating to any such investigation, including any conclusions reached, should be made a part of the claims file.  

3.  Thereafter, by way of a further administrative decision and with consideration of all evidence on file ascertain which person is entitled to recognition as the surviving spouse for VA purposes and provide each party with a copy thereof.  Then issue a supplemental statement of the case to all parties and their respective representatives, and allow the appropriate time for a response.  Then, return the case to the Board. 

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



